Case 4:19-cv-00548-LAB Document1 Filed 11/20/19 Ragée 1!

fiR0 Wj — LopGeD
RECEIVED __| ___ CcPY

 

 

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

in
‘Worthen Court’
at
‘Evo A. DeConcini U.S. Courthouse’

i: a man; Nature of case: claim
prosecutor
claim: trespass [forgery];
Caitlin Day Watters:

Wrongdoer(s) (verified)

 

 

i, require: a ‘court of record’ ; ‘trial by jury’;

 

 

CV-19-548-TUC-LAB

 

 

 

claim: trespass [forgery]

i, a man claim:

e the wrongdoer(s) trespass upon my property;

e the causal agent of the trespass, comes by way of its use of a forged instrument;

’ e the trespass did and does harm and injury to my property;
e the commencement of the wrong and harm began on December 24, 2018;
® the wrong and harm continues to this day, November 12, 2019;

e i, require compensation for the initial and continual trespass upon my property;

® compensation due: Twenty million, Forty-Four thousand, Eight hundred dollars;

i, say here, and will verify in open court, that all herein be true

Dated 12" of November, 2019

 

CLAIM: TRESPASS [FORGERY] - |

 

 

 

 
Case 4:19-cv-00548-LAB Document1 Filed 11/20/19 Page 2 of 3

James Worthen, Jr.

November 19", 2019 Sao Ma .

8340 N. Thornydale Rd. #185 fo NS

Tucson, AZ 85741 { & / Ro _ \ > \
(SSS iz)
4 A ~~ /s }
en. Af

\ 0. se “Vi

Brian, Greetings:

As i, a man, my lawful basis is that i require the use of this venue [Evo A. DeConcini U.S.
Courthouse] to seat a jury in which i move my claim before;
Also to determine and/or render a verdict as to who has the lawful right to tender and/or
administrate my property;
i say, attached is a copy of said claim;
i, require a case number for the attached copy of said claim and a returned copy;

i, will surrender the original copy of my claim to the jury;

  
 
    

Regards,

mes Worthen, Jr.

 
Uns 0160 0000 1945 314?

 

peak sag ER eee Document 1 Filed 11/20/19 Page 3 of 3 ‘

 

    
    

 

 

Domestic Mail Only ~~ —
For delivery information, visit our website at www.usps.com®. ~
Certified Mail Fee
$
Extra Services & Fees (check box, add fee as appropriate)
(Return Receipt (hardcopy) ———————
(Return Receipt (electronic) : Postmark
(Certified Mall Restricted Delivery $ Here
(Adult Signature Required $e ee
[Adult Signature Restricted Delivery $__ a” SS 4 ~~"

 

Postage

= Postage and Fees / 6a '
6]

is ,
pref
Sent To \ ah ‘ pe
een Liga, thes , on a Ls
Uéson , AZ BAT7oO\-14IT :

PS Form 3800, April 2015 PSN 7530-02-000-9047 See Reverse for Instructions

 

 

 

   

 

 

 

 

 
